PER CURIAM.
We have for review Fletcher v. State, 468 So.2d 428 (Fla. 4th DCA 1985), which expressly and directly conflicts with our decision in State v. Jackson, 478 So.2d 1054 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The district court below vacated Fletcher’s sentence, holding, contrary to our decision in Jackson, that Fletcher was entitled to be sentenced under the sentencing guidelines in effect at the time the offenses were committed. On the authority of Jackson, we quash the district court’s decision and remand for proceedings consistent with this opinion.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON and BARKETT, JJ., concur.
EHRLICH, J., concurs specially with an opinion.
SHAW, J., dissents with an opinion.